Citation Nr: 1028684	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  05-08 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran had active service from September 1954 to August 
1958.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  In June 2007, the Board remanded the claim for 
additional development.  


FINDING OF FACT

The Veteran does not have hearing loss as the result of disease 
or injury that occurred during his active military service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for 
hearing loss.  It is asserted that he has hearing loss due to 
exposure to jet engine noise, and duties as a carpenter, during 
service aboard ships.  

The Board notes that in a statement, dated May 14, 2010 (and 
received by the RO that same day), the Veteran requested an 
additional 30 days so that he could submit additional evidence in 
support of his claim.  Subsequently, a "statement of accredited 
representative in appeals case" (VA Form 646), dated May 26, 
2010, was received, and it has been associated with the claims 
file.  Inasmuch as well over 60 days have passed since the 
Veteran's May 14, 2010 statement was received, the case is ready 
for adjudication.    

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due to 
disease or injury which was incurred in or aggravated by service.  
38 C.F.R. § 3.303(d).  Service connection may be granted for an 
organic disease of the nervous system, such as a sensorineural 
hearing loss, when it is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  
It is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing Loss, 
Under Secretary for Health, October 4, 1995; 38 C.F.R. § 
3.309(a).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any of 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 
decibels or greater; the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2009).  

When a medical professional determines that a current condition 
is related to an inservice event, then it necessarily follows 
that the current condition was incurred during service.  Godfrey 
v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship 
exists between current hearing loss and inservice acoustical 
trauma, it follows that an injury was incurred during service); 
Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that 
hearing loss was not noted upon separation, a medial relationship 
between current hearing loss and noise exposure during service 
demonstrates that the veteran incurred an injury during service).  

The Board notes that service connection is in effect for 
tinnitus. 

The Veteran's service treatment reports do not show any relevant 
treatment, complaints, or findings.  His separation examination 
report, dated in August 1958, shows that his ears, and drums, 
were clinically evaluated as normal, and that spoken and 
whispered voice tests were 15/15 bilaterally.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 2003 and 2010.  This evidence includes a 
private audiogram, dated in August 2003, as well as several VA 
and non-VA audiograms dated thereafter, which all indicate that 
the Veteran has bilateral hearing loss, as defined for VA 
purposes at 38 C.F.R. § 3.385.  

A report from F.B., M.D., dated in August 2003, notes, "He got a 
significant amount of noise exposure in the military service from 
which he was discharged in 1958 after four years as [a] carpenter 
on an aircraft carrier wherein he was exposed to a lot of jet 
engines."  The impression was sensorineural loss of hearing.  It 
was stated that, "This represents either a congenital pattern or 
perhaps a congenital pattern with superimposed noise exposure."  

A VA examination report, dated in January 2004, shows that the 
examiner stated that the Veteran's C-file had been reviewed.  The 
examiner noted that the August 2003 report from Dr. F.B. 
indicated a history of four years as a carpenter on an aircraft 
carrier.  The Veteran reported a history of hearing loss symptoms 
noticeable by others beginning no earlier than 1963, and service 
aboard a repair ship (the U.S.S. Prarie), a destroyer-tender (the 
U.S.S. Saipan), and an aircraft carrier (the U.S.S. Wasp).  He 
reported that he was involved in retrofitting the Wasp in the 
Boston Naval Yards, "and was later at sea on the Wasp assigned 
to the carpenter shop."  He reported a post-service employment 
history of three or four years driving a delivery truck, 12 years 
as a dairy farmer, and office work.  The report notes that he has 
bilateral sensorineural hearing loss, and a history of 
nonmilitary noise exposure from clay pigeon shooting, and 
possibly from dairy farming and truck driving, as well as lawn 
and garden equipment.  The examiner noted that even if the 
Veteran's time aboard the Wasp during which it was being 
retrofitted in the Boston Naval Yard (and presumably not 
conducting flying operations) was included, he appeared to have 
no more than 14 months of service aboard this ship, as opposed to 
the 48 months indicated in Dr. F.B.'s report.  The examiner 
further stated that Dr. F.B.'s interpretation of the Veteran's 
exposure to jet engine noise was "open to question" as the 
Veteran's exposure was indirect, i.e., in the form of working in 
the carpenters' shop "right under the flight deck."  The 
examiner concluded:

It is less likely than not that the hearing 
loss is related to exposures and duties 
while in service.  The history clearly 
documents a gradual onset two or more years 
after leaving the military.  Since that 
time there [h]as been a gradual increase in 
the symptoms.  This strongly suggests 
etiologies other than hazardous noise if 
[the Veteran's] report is accurate that 
significant noise exposure was limited to 
military service.  Hearing loss from noise 
exposure is not progressive once exposure 
stops.  

The examiner further stated, in essence, that the pattern of the 
Veteran's audiogram suggested etiologies for hearing loss other 
than noise exposure, and that there was insufficient information 
to rule out some type of congenital, familial, or autoimmune 
disorder, and that Dr. F.B.'s notation that the Veteran had 
"either a congenital pattern or perhaps a congenital pattern 
with superimposed noise exposure" must be questioned if he was 
under the impression that the Veteran had four years of jet 
engine exposure as part of his primary, daily activities.  
 
A VA examination report, dated in March 2010, shows that the 
Veteran reported inservice exposure to loud machine shop-type 
noise relating to carpentry work, and flight-line noise, and that 
since service, "he has served exclusively in clerical and 
office-type work with no noise exposure whatsoever."  The 
examiner stated, "The patient also has bilateral sensorineural 
hearing loss, which I cannot say was the result of exposure to 
noise in the service without resorting to mere speculation."

A VA audiometric examination report, dated in April 2010, shows 
that the examiner stated that the Veteran's C-file had been 
reviewed.  The Veteran gave a history of his wife complaining 
about his poor hearing in the winter of 1957, and post-service 
treatment in late 1958 or early 1959, at which time hearing aids 
were recommended but not purchased, due to their cost.  He denied 
a family history of hearing loss.  He reported noise exposure as 
a carpenter during service, with service aboard the U.S.S. Wasp 
for about one year, which included exposure to noise from jet 
engines while performing duties in the carpentry shop, which was 
directly under the flight deck.  He gave a post-service 
employment history of office work, to include work at a blood 
bank between 2002 and 2005.  He denied a history of recreational 
noise exposure.  The Veteran's service treatment reports, and his 
six audiograms of record, dated between 2003 and 2010, were all 
summarized.  Audiometric examination results were listed, which 
show that the Veteran has bilateral hearing loss as defined for 
VA purposes at 38 C.F.R. § 3.385.  The report indicated that the 
Veteran has bilateral sensorineural hearing loss.  The examiner 
essentially noted that there were no frequency-specific 
audiometric tests during service, or within a year of separation 
from service.  

The examiner cited to a 2005 IOM (Institute of Medicine) study 
titled, "Noise and Military Service: Implications for Hearing 
Loss and Tinnitus," for the following:

The evidence is sufficient to conclude 
that, in the absence of audiograms obtained 
at the beginning and end of military 
service, it is difficult or impossible to 
determine with certainty how much of a 
specific individual's hearing loss was 
acquired during military service.  (page 
12)

If documentation of the existence of 
hearing loss or tinnitus at discharge from 
the military is missing, it is nearly 
impossible to determine whether hearing 
loss or tinnitus detected by audiometric 
testing later in life is the result of 
noise exposure during prior military 
service.  (page 15).

Even with a detailed case history from the 
veteran, it is next to impossible to draw a 
conclusion, with any degree of certainly, 
regarding the association of hearing loss 
in an older person with prior military 
service unless audiometric date acquired at 
entrance into and separation from military 
service are available.  (page 16).  
The examiner stated that the etiology of the Veteran's hearing 
loss could not be resolved without resort to mere speculation.   
 
The claims file includes lay statements from the Veteran's 
spouse, brother, and three friends, to the effect that the 
Veteran had hearing loss symptoms shortly after separation from 
service.  In this regard, the Veteran's brother states that, "It 
is apparent that [the Veteran's] hearing problems are a result of 
his exposure to noise while in the Navy," and his name bears the 
prefix "Dr."  However, he did not implicitly or explicitly 
indicate that he had any relevant medical training, and even if 
the Board were to assume that he were a physician, his 
"opinion" would be insufficient to warrant a grant of the 
claim, as it suffers from the same defects, discussed supra, as 
to the opinions of Dr. R.M.G. and Dr. D.A.R.  

As an initial matter, the Board finds that the Veteran is not a 
credible historian.  With regard to internal inconsistencies, in 
a statement received in October 2003, as well as his claim (VA 
Form 21-526), received that same month, he asserted that he first 
received treatment for hearing loss in 1960.  However, VA 
examination reports, dated in March and April of 2010, both 
indicate that he reported receiving treatment for hearing loss as 
early as 1958, and the April 2010 report further shows that he 
stated that his wife had complained about his poor hearing in 
"the winter of 1957."  In addition, a January 2004 VA 
examination report does not indicate any such post-service 
treatment, and notes, "He believes his hearing problems started 
due to noise exposure in the Navy because he can recall his wife 
complaining about his hearing in 1963 or 1964."  Given the 
possibility of presumptive service connection under 38 C.F.R. 
§§ 3.307 and 3.309, as well as the proximity of these claimed 
symptoms to service, these discrepancies are significant.  In 
addition, the January 2004 VA examination report shows that the 
Veteran gave a post-service employment history that included 
three or four years of driving a delivery truck, and 12 years as 
a dairy farmer.  The examiner characterized these jobs as 
possible sources of noise exposure.  This report further notes a 
post-service recreational noise exposure due to power mowers, and 
occasional use of a chain saw, as well as clay pigeon shooting 
"40 years ago."  However, the March 2010 and April 2010 VA 
examination reports show that the Veteran denied any recreational 
noise exposure.  The April 2010 report also shows that although a 
detailed post-service employment history was taken, the Veteran 
did not report ever having worked as either a dairy farmer, or a 
truck driver.  Finally, an August 2003 report from F.B., M.D., 
notes that the Veteran reported, "He got a significant amount of 
noise exposure in the military service from which he was 
discharged in 1958 after four years as [a] carpenter on an 
aircraft carrier wherein he was exposed to a lot of jet 
engines."  However, the Veteran's statement, received in October 
2003, shows that he reported service aboard an aircraft carrier 
(the U.S.S. Wasp) for about a year, and that this ship was in 
drydock part of that time.  See also Veteran's service treatment 
reports (showing service aboard other ships through at least June 
1957); April 2010 VA examination report (in which the Veteran 
reported one year of service aboard the Wasp).  In this regard, 
the January 2004 VA examiner indicated that the erroneous 
notation of a four-year history of exposure to jet engines in Dr. 
F.B.'s report was a material point, and the examiner discussed it 
at some length.  Given the foregoing, the Veteran's assertions 
are shown to be so inconsistent, as well as uncorroborated and/or 
contradicted by the service treatment reports and post-service 
medical records, that the Board finds that he is not a credible 
historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 
(1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (In 
determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant).  

The Board further finds that the claim must be denied.  Briefly 
summarized, the Veteran is not shown to have received any 
relevant treatment during service, and hearing loss was not noted 
upon separation from service.  The earliest relevant post-service 
medical evidence is dated in 2003.  This is about 44 years 
following separation from service.  The Veteran has been found 
not to be a credible historian, and this lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this regard, 
the Veteran has provided an implausible history in which he 
asserts that his hearing loss was so severe that he was 
recommended for hearing aids in 1958 (but that he did not obtain 
hearing aids due to their cost, until about 2009), however, he 
has not reported any relevant treatment for hearing loss symptoms 
after that time (i.e., after 1958) and prior to 2003.  This is a 
period of about 44 years.  In addition, in the VA examination 
reports, dated in March and April of 2010, both of the examiners 
concluded that to provide an opinion as to the etiology of the 
Veteran's hearing loss would require resort to mere speculation.  
However, current regulations provide that service connection may 
not be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2009); Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Both of the examiners indicated that the 
Veteran's C-file had been reviewed.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion).  In 
particular, the April 2010 VA examiner gave a lengthy and 
detailed explanation for the basis of her conclusion, primarily 
in the form of citation to a medical treatise.  Neives-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008) (most of the probative value of 
a medical opinion comes from its reasoning); see also Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993).  The conclusions in the March 
2010 and April 2010 VA examination reports, that any etiological 
opinion would require resort to "mere speculation," are 
consistent with the cited language in the IOM report, and the 
fact that no audiometric reports are available from the Veteran's 
service, or until 2003, which is about 44 years after separation 
from service.  Finally, there is no competent evidence to show 
that sensorineural hearing loss in either ear was manifested to a 
compensable degree within one year of separation from service.  
See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and that 
the claim must be denied.  

In reaching this decision, the Board has considered the 
following: an opinion in a January 2010 VA examination report, a 
March 2009 statement from R.M.G., M.D., and an October 2004 
statement from D.A.R., M.D.  Dr. R.M.G.'s opinion states that his 
hearing loss "could have originated while you were in active 
duty in the navy."  Dr. D.A.R.'s opinion is in the form of a 
statement noting that the Veteran is a candidate for hearing 
aids, and that he his hearing loss "is consistent with noise 
related hearing loss," and that, "This could certainly be due 
to his service in the U.S. Navy."  This report contains a 
notation indicating that the Veteran reported a history of 
"decreased hearing for up to 40 years," with 'quite a bit of 
occupational noise" exposure during service (this report 
contains no indication exposure to jet engine noise during 
service).  In addition, neither Dr. R.M.G.'s opinion nor Dr. 
D.A.R.'s opinion contains any indication of a report of post-
service recreational or occupational noise exposure, to include 
employment as a dairy farmer or truck driver.  

This evidence is insufficiently probative to warrant a grant of 
the claim for the following reasons: the Board has determined 
that he is not a credible historian, these opinions all come over 
four decades after service, none of the opinions contain a 
rationale which discusses the principles cited in the I.O.M. 
report, and they all appear to have been based, in significant 
part, on the Veteran's representations.  Neives-Rodriguez; see 
also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006); Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (medical opinions as to a nexus may 
decline in probative value due to a lengthy time period between 
service and the date of the opinion).  In addition, both Dr. 
R.M.G.'s opinion and Dr. D.A.R.'s opinion are speculative in 
their terms.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical evidence that is speculative, general or inconclusive in 
nature cannot support a claim); see also Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Furthermore, neither of these "opinions" cites to 
any clinical findings during service, or thereafter, or any 
medical studies, or otherwise provide an explanation for their 
conclusions.  Neives-Rodriguez; Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) (a medical opinion must support its conclusion 
with an analysis the Board can consider and weigh against other 
evidence in the record).  Neither Dr. R.M.G.'s opinion nor Dr. 
D.A.R.'s opinion is shown to have been based on a review of the 
Veteran's C-file, or any other detailed and reliable medical 
history.  Prejean.  In this regard, Dr. R.M.G.'s statement 
indicates that he reviewed "affidavits and documentation that 
you submitted to the Veterans Administration," however, the 
extent of these records is unclear.  Finally, the Board notes 
that Dr. F.B.'s August 2003 report contains only vague and 
speculative notations which, when read in context, do not 
indicate he reached a conclusion that there is a relationship 
between the Veteran's hearing loss and his service.  Accordingly, 
this evidence has not been afforded sufficient probative value to 
warrant a grant of the claim.  

The Board has considered several articles associated with the C-
file.  Overall, these articles discuss hearing loss, and state 
that hearing can be damaged by a single exposure or multiple 
exposures to loud noise, to include a jet engine, and that 
hearing loss can be progressive.  These articles do not discuss 
the principles set forth the in the IOM report, nor do they 
sufficiently approach the Veteran's history.  In summary, these 
articles are so general in nature, and so nonspecific to the 
appellant's case, that the Board affords them little probative 
weight. They therefore do not provide a sufficient basis to find 
that there is a causal relationship between the Veteran's service 
and the claimed condition.  See e.g., Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).

With respect to the Veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issue on appeal is based on the contention that hearing loss 
was caused by service that ended in 1958, about 51 years ago.  
The Veteran has stated that he began having hearing loss during 
service.  See e.g., Veteran's statement, received in May 2004.  
His statements would normally be competent evidence to show that 
he experienced hearing loss symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to the veteran's ability to prove his 
claim of entitlement to disability benefits based on that 
competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).  

The Board finds that the Veteran's written testimony, and the lay 
statements, are insufficiently probative to warrant a grant of 
the claim.  Although the Veteran has asserted that he has had 
hearing loss symptoms since service, the Board has determined 
that he is not credible.  In addition, laypersons do not have the 
requisite skill, knowledge, or training, to be competent to 
provide a diagnosis of hearing loss, or to state whether this 
condition was caused by the Veteran's service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the 
Board acknowledges that the absence of any corroborating medical 
evidence supporting his assertions does not render his statements 
incredible in and of itself, such absence is for consideration in 
determining credibility.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the credibility 
and weight of a veteran's lay testimony, but the lack of such 
evidence does not, in and of itself, render the lay testimony 
incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to establish a 
diagnosis when . . . a layperson is competent to identify the 
medical condition).  In this case, the Veteran's service 
treatment records do not show any relevant treatment, the post-
service medical records do not show any relevant treatment prior 
to 2003, and the post-service medical evidence has been 
discussed.  Given the foregoing, the Board finds that the service 
treatment reports, and the post-service medical evidence, 
outweigh the Veteran's contentions, and the lay statements, to 
the effect that he has the claimed condition that is related to 
his service.    

In reaching this decision, the Board has considered the doctrine 
of reasonable doubt, however, as is stated above, the 
preponderance of the evidence is against the appellant's claim, 
and the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of two letters from the RO to the Veteran, both dated in November 
2003.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims files.  In 
this regard, the Veteran has stated that the records of  relevant 
treatment in 1958 are not available.  The RO has obtained the 
Veteran's service treatment reports, and his VA and non-VA 
medical records.  

The Veteran has been afforded three VA examinations, and 
etiological opinions have been obtained.  The examination reports 
indicate that they were based on a review of the Veteran's C- 
file, and the Veteran's history of noise exposure was summarized.  
Audiometric examination were performed, and detailed findings are 
included in the reports.  In particular, the April 2010 opinion 
shows that the examiner determined that any etiological opinion 
would require resort to mere speculation, and this conclusion is 
accompanied by a sufficient rationale.  Neives-Rodriguez; 
Prejean; see also Roberts v. West, 13 Vet. App. 185, 189 (1999) 
(holding that "the fact that [a] medical opinion was 
inconclusive ... does not mean that the examination was 
inadequate.").  Given the foregoing, there is no basis to find 
that a remand for another examination or opinion is required.  
See 38 C.F.R. § 3.159(d) (2009).  The Board concludes, therefore, 
that a decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).   

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  
ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


